Per Curiam.

The landlord failed to establish any right to possession under the provisions of section 8 of the Commercial Bent Law (L. 1945, ch. 3, as amd.). The corporation for which possession was sought was neither a subsidiary corporation of the landlord nor the owner of 90% of the landlord's stock within the purview of paragraph (1) of subdivision (d) of that statute which governs this case. The fact that the same person owned all the shares of stock in both of said corporations does not bring the case within the scope of the statute, for such person and the corporations constitute completely separate entities and necessarily the personal use of the premises by one of them cannot be the personal use of the other within the intent of section 8 (subd. [d], par. [1]) (Tishman Realty & Constr. Co. v. Wolf, 185 Misc. 317, 321, 322; Mueller v. Gittleson, 186 Misc. 257).
The final order should be reversed, with $30 costs, and final order directed in favor of tenant, with costs.
Hofstadteb, Steuer and Aurelio, JJ., concur.
Final order reversed, etc.